
QuickLinks -- Click here to rapidly navigate through this document




EMPLOYMENT AGREEMENT


    This Employment Agreement (the "Agreement") is entered into as of July 25,
2001 (the "Effective Date"), by and between Internap Network Services
Corporation (the "Company"), and Eugene Eidenberg ("Executive") (collectively
the "Parties").

    1.  Position and Duties. Executive shall serve as the Chief Executive
Officer for the Company, with such duties, authorities and responsibilities as
are commensurate with such position. Executive shall report to the Board of
Directors, and shall work from the Company's office in Seattle, Washington. In
addition, Executive shall continue to serve as Chairman of the Board of
Directors until his successor is duly qualified and elected.

    2.  Base Salary. Executive shall receive a base salary of $29,066.66 per
month, ($348,800 annualized), less standard payroll tax withholdings and
deductions ("Base Salary"). Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices.

    3.  Paid Time Off and Benefits. Executive will be eligible for all standard
Company benefits provided to employees generally. Executive will accrue ten
(10) days of paid time off after every six (6) months of employment.

    4.  Term and Nature of Employment. Executive shall be employed for a twelve
(12) month term, which will renew automatically in successive three month terms,
unless the Company notifies Executive of its intent not to renew the term thirty
(30) days in advance of the expiration of the term. Notwithstanding, Executive's
employment with the Company shall be at-will. Both Executive and the Company
shall have the right to terminate the employment relationship at any time, with
or without cause, and with or without advance notice. Upon any termination of
the employment relationship, the Company will no longer be obligated to provide
payments, salary, or benefits to Executive, except as provided in this
Agreement.

Executive shall devote his entire working time, attention, abilities and efforts
to the Company's business and affairs, faithfully and diligently serve the
Company's interests, and refrain from engaging in any business or employment
activity, except those which do not interfere with Executive's normal activities
on the Company's behalf and are not with business entities which compete
directly with the Company. Executive's precise services may be extended or
curtailed, from time to time, at the direction of the Company, and Executive
shall assume and perform such further reasonable responsibilities and duties as
may be assigned to him from time to time by the Company.

    5.  Stock Option Grants. Subject to approval by the Company's Board of
Directors and the terms of the Company's 1999 Equity Incentive Plan (the "Option
Plan"), Executive shall be granted a nonstatutory stock option to purchase a
total of one million (1,000,000) shares of the Company's common stock at a per
share exercise price equal to the fair market value of the common stock on the
date of grant (the "Option"). The Option shall be exercisable for three
(3) years following Executive's termination of Continuous Service (as defined in
the Option Plan) for any reason. The Option shall vest, subject to Executive's
continuing service with the Company, as follows:

    (a) Award One: 250,000 option shares will vest on the date of grant;

    (b) Award Two: 250,000 option shares will vest on the date six months from
the date of grant;

1

--------------------------------------------------------------------------------

    (c) Award Three: 300,000 option shares will vest on the second anniversary
of the date of grant or earlier as described below:

(i)150,000 option shares will vest upon the Company meeting or exceeding the
Company's financial plan for July 1, 2001 through December 31, 2001 (the
"Financial Plan") as follows:

    (A) 75,000 option shares will vest upon the Company meeting or exceeding the
projected revenue target in the Financial Plan;

    (B) 75,000 option shares will vest upon the Company's meeting or exceeding
the projected EBITDA target in the Financial Plan;

(ii)150,000 option shares will vest upon the Company hiring additional
executives satisfactory to the Company's Board of Directors. Whether or not an
executive is "hired" for purposes of this provision will be determined by the
Company's Board of Directors in its sole discretion;

    (d) Award Four: 200,000 option shares will vest on the second anniversary of
the date of grant or earlier as described below:

(i)100,000 option shares will vest each time the Company exceeds the Financial
Plan's projected revenue target by five percent (5%), up to a maximum of 200,000
option shares vesting upon such achievement; and/or

(ii)100,000 option shares will vest each time the Company exceeds the Financial
Plan's projected EBITDA target by five percent (5%), up to a maximum of 200,000
option shares vesting upon such achievement.

    (e) Acceleration. Subject to the terms of the Option Plan, upon the
effective date of a Change in Control (as defined in the Option Plan), each of
Awards Three and Four (described in Sections 5(c) and (d) above) shall vest on a
pro-rated basis based on Executive's percentage achievement or reasonably
expected percentage achievement of the performance milestones described in
Sections 5(c) and (d) above.

    6.  Reimbursement for Housing Costs. The Company will reimburse Executive up
to four thousand one hundred dollars ($4,100) per month for the rental of an
apartment or other housing accommodations in the greater Seattle, Washington
metropolitan area, as long as Executive provides employment services to the
Company as Chief Executive Officer hereunder.

    7.  Parachute Payments. If any cash compensation payment, employee benefits
or acceleration of vesting of stock options or other stock awards Executive
would receive in connection with the termination of Executive's employment
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then such Payment shall be reduced to the
Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless the Executive elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the effective date of Executive's termination of employment): reduction of
cash payments; reduction of

2

--------------------------------------------------------------------------------

employee benefits; and cancellation of accelerated vesting of stock awards. In
the event that acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive's stock awards unless the Executive elects in
writing a different order for cancellation.

    The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Executive's termination of employment
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting a change in ownership or effective control of the Company, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

    The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive's right to a Payment arises (if requested at that time by the
Company or Executive) or at such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determination of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

    8.  Confidentiality and Nondisclosure. Executive agrees that information not
generally known to the public to which he will be exposed as a result of his
being employed by the Company is confidential information that belongs to the
Company. This includes information developed by Executive, alone or with others,
or entrusted to the Company by its customers or others. The Company's
confidential information includes, without limitation, information relating to
the Company's trade secrets, research and development, inventions, know-how,
software, procedures, accounting, marketing, sales, creative and marketing
strategies, employee salaries and compensation, and the identities of customers
and active prospects to the extent not publicly disclosed (collectively,
"Confidential Information"). Executive will hold the Company's Confidential
Information in strict confidence, and not disclose or use it except as
authorized by the Company and for the Company's benefit.

Executive further acknowledges and agrees that in order to enable the Company to
perform services for its customers or clients, such customers or clients may
furnish to the Company certain Confidential Information, that the goodwill
afforded to the Company depends upon the Company and its employees preserving
the confidentiality of such information, and that such information shall be
treated as Confidential Information of the Company for all purposes under this
Agreement.

    9.  Proprietary Rights and Inventions. For purposes of this Agreement, the
term "Proprietary Rights" shall mean all trade secret, patent, copyright, mask
work and other intellectual property rights throughout the world. For purposes
of this Agreement, the term "Inventions" shall mean all trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques.

    (a) Prior Inventions. Executive acknowledges that he or she has set forth on
Exhibit A (Disclosure of Prior Inventions) attached hereto a complete list of
all Inventions that Executive has, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of Executive's employment with the Company
that Executive considers to be his or her property or the property of third
parties and that Executive wishes to have excluded from the scope of this
Agreement (collectively referred to as "Prior Inventions"). If disclosure of any
such Prior Invention would

3

--------------------------------------------------------------------------------

cause Executive to violate any prior confidentiality agreement, Executive
understands that he or she is not to list such Prior Inventions in Exhibit A but
is only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. A space is provided on Exhibit A
for such purpose. If no such disclosure is attached, Executive represents that
there are no Prior Inventions. If, in the course of Executive's employment with
the Company, Executive incorporates a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, Executive
agrees that he or she has and will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions (defined below) without
the Company's prior written consent.

    (b) Assignment of Inventions. Subject to Section 9(d) below, and except for
those Inventions which Executive can prove qualify fully under the provisions of
California Labor Code 2870 (as set forth in Exhibit B), Executive hereby assigns
and agrees to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all of Executive's right, title and interest in and
to any and all Inventions (and all Proprietary Rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made or conceived or reduced to practice or learned by Executive, either alone
or jointly with others, at any time during Executive's employment with the
Company. Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 9, are hereinafter referred to as "Company
Inventions."

    (c) Obligation to Keep Company Informed. Executive agrees that during the
period of his or her employment and for one (1) year after the termination of
his or her employment with the Company, Executive shall promptly and fully
disclose in writing to the Company all Inventions authored, conceived or reduced
to practice by Executive, either alone or jointly with others. In addition,
Executive agrees to promptly disclose to the Company all patent applications
filed by Executive or on his or her behalf within a year after the termination
of his or her employment. At the time of each disclosure, Executive will advise
the Company in writing of any Inventions that Executive believes fully qualify
for protection under the provision of a Specific Inventions Law, and Executive
will at that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without Executive's consent any
confidential information disclosed in writing to the Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under a
Specific Inventions Law. Executive agrees to preserve the confidentiality of any
Invention that does not fully qualify for protection under a Specific Inventions
Law.

    (d) Government or Third Party. Executive agrees to assign all Executive's
right, title and interest in and to any particular Company Invention to a third
party, including without limitation the United States, as directed by the
Company.

    (e) Works for Hire. Executive acknowledges that all original works of
authorship which are or were made by Executive (solely or jointly with others)
within the scope of his or her employment and which are protectable by copyright
are "works made for hire," pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

    (f)  Enforcement of Proprietary Rights. Executive agrees to assist the
Company in every proper way and to execute those documents and take such acts as
are reasonably requested by the Company to obtain, sustain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. Executive's obligation to assist the

4

--------------------------------------------------------------------------------

Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of Executive's
employment at mutually agreeable times, but the Company shall compensate
Executive at a reasonable rate after Executive's termination for the time
actually spent by Executive at the Company's request on such assistance.

    In the event the Company is unable for any reason, after reasonable effort,
to secure Executive's signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his or her agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Executive's behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive now or may hereafter
have for infringement of any Proprietary Rights assigned hereunder to the
Company.

    10. Noncompetition. Executive recognizes and agrees that the Company has
many substantial, legitimate business interests that can be protected only by
his agreement not to compete with the Company under certain circumstances. These
interests include, without limitation, the Company's contacts and relationships
with its clients and active prospects, the Company's reputation and goodwill in
the industry, and the Company's rights in its Confidential Information.
Therefore, Executive agrees that during the term of his employment with the
Company and for a period of one (1) year after his employment ends for any
reason whatsoever, Executive shall not, without the Company's permission,
voluntarily or involuntarily, directly or indirectly, on his own behalf or on
the behalf of another, approach, solicit, accept, receive or do work in the
areas of (i) managed high performance Internet connectivity, (ii) hosting or
collocation services, (iii) virtual private network services, or (iv) content
distribution network services for (x) any account that is a customer of the
Company or its parent or subsidiaries unless Executive is providing
substantially different services to any such customer from the services
Executive provided to the Company or (y) any competitor of the Company or its
parent or subsidiaries.

Executive also agrees that during the term of his employment with the Company
and for a period of one (1) year after his employment ends for any reason
whatsoever, Executive shall not directly or indirectly employ or seek to employ
any person employed by the Company nor directly or indirectly solicit or induce
any such person to leave the Company.

    11. Injunctive Relief. Executive acknowledges that the breach or threatened
breach of Section 10 would cause irreparable injury to the Company that could
not be adequately compensated by money damages. The Company may obtain a
restraining order and/or injunction prohibiting Executive's breach or threatened
breach of Section 10, in addition to any other legal or equitable remedies that
may be available. Executive agrees that the above noncompetition provision,
including its duration, scope and geographic extent, is fair and reasonably
necessary to protect the Company's client relationships, goodwill, Confidential
Information and other protectable interests.

    12. Indemnification. Concurrently with executing this Agreement the Company
and Executive will enter into an Indemnification Agreement in the form attached
hereto as Exhibit C.

    13. Company Policies and Procedures. As an employee of the Company,
Executive will be expected to abide by all of the Company's policies and
procedures. The general employment policies and procedures of the Company shall
also govern Executive's employment relationship with the Company, except that
when the terms of this Agreement differ from or are in conflict with the
Company's general employment policies or procedures, this Agreement shall
control.

5

--------------------------------------------------------------------------------

    14. Possession. Executive agree that upon request by the Company, and in any
event upon termination of employment for any reason, Executive shall turn over
to the Company all documents, notes, papers, data, files, office supplies or
other material or work product in his possession or under Executive's control
which was created pursuant to, is connected with or derived from his services to
the Company, or which is related in any manner to the Company's business
activities or research and development efforts, whether or not such material is
currently in his possession.

    15. Agreement to Arbitrate. Except as excluded in Section 15(b) below, the
Company and Executive hereby consent to the resolution by arbitration of all
claims or controversies ("Claims") in any way arising out of, relating to or
associated with Executive's employment with, or termination from, the Company
that the Company may have against Executive or that Executive may have against
the Company, its officers, directors, employees or agents.

    (a) Included Claims. The Claims covered by this agreement to arbitrate
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant, express or implied; tort claims,
common law or statutory claims for discrimination, including but not limited to
discrimination based on race, sex, religion, national origin, age, marital
status, sexual orientation, disability or medical condition; claims for
benefits; and claims for violation of any federal, state or other governmental
constitution, statute, ordinance or regulation. Except as provided in Sections
11 and 15(c)(vii) of this Agreement, both the Company and Executive agree that
neither party shall initiate or prosecute any lawsuit which relates in any way
to any Claim covered by this Agreement or the formation, interpretation or
enforceability of this Agreement. Any issue or dispute concerning the formation,
interpretation or enforceability of the Agreement shall be subject to
arbitration, and the arbitrator will have the authority to decide any such issue
or dispute.

    (b) Excluded Claims. This agreement to arbitrate does not apply to claims
(i) for workers' compensation benefits or compensation; (ii) for unemployment
compensation benefits; (iii) by the Company for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information in violation of this
Agreement; (iv) based upon an employee pension or benefit plan which contains an
arbitration or other nonjudicial dispute resolution procedure, in which case the
provisions of the plan shall apply; or (v) where applicable law specifically
forbids the use of arbitration as a final and binding remedy.

    (c) Arbitration Procedures.

(i)AAA Rules. Subject to the provisions and limitations described in this
arbitration agreement, any arbitration required by this Agreement shall be
conducted in Washington by a single arbitrator in accordance with the rules of
the American Arbitration Association as then in effect, unless the parties
mutually agree otherwise.

(ii)Motions to Dismiss and/or for Summary Judgment. The arbitrator shall have
authority to hear and rule on a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.

(iii)Applicable Law. This agreement to arbitrate is to be construed in
accordance with Washington law. The arbitrator shall apply the substantive law
of the state in which the claim arose, or federal law, or both, as applicable to
the claim(s) asserted. The Federal Rules of Evidence shall apply.

(iv)Decision Final. The decision of the arbitrator on any such issue or dispute,
as well as on any Claim submitted to arbitration as provided in this agreement
to arbitrate, shall be final and binding upon the parties, and may be entered in
any court having jurisdiction thereof. The parties shall be precluded from
bringing or raising in court

6

--------------------------------------------------------------------------------

or another forum any dispute that was, or could have been, brought or raised
pursuant to this agreement to arbitrate.

(v)Written Decision. The award shall be in writing and, upon the request of
either party, the arbitrator shall issue a written decision that will set forth
the essential findings and conclusions on which his or her award is based.

(vi)Fees and Costs. The arbitrator shall be empowered to award attorneys' fees
and expenses to the prevailing party if authorized by applicable law. The
Company shall bear the costs of the arbitration, except that the Executive shall
pay a filing fee equal to one-half of the AAA filing fee or $150, whichever is
less.

(vii)Enforcement. Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and to enforce an
arbitration award.

    (d) Severability. If any provision of this agreement to arbitrate is
adjudged to be void or otherwise unenforceable, in whole or in part, such
adjudication shall not affect the validity of the remainder of the arbitration
agreement.

    (e) VOLUNTARY AGREEMENT TO ARBITRATE. EXECUTIVE ACKNOWLEDGES THAT HE HAS
CAREFULLY READ THIS AGREEMENT TO ARBITRATE, THAT HE UNDERSTANDS ITS TERMS, THAT
ALL UNDERSTANDINGS BETWEEN EXECUTIVE AND THE COMPANY RELATING TO THE SUBJECTS
COVERED IN THIS AGREEMENT TO ARBITRATE ARE CONTAINED IN IT, AND THAT HE HAS
ENTERED INTO THIS AGREEMENT TO ARBITRATE VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAD A REASONABLE PERIOD OF TIME TO REVIEW
AND CONSIDER THIS AGREEMENT TO ARBITRATE BEFORE SIGNING IT AND THAT HE HAD AN
OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH HIS PERSONAL LEGAL COUNSEL AND HAS
USED THAT OPPORTUNITY TO THE EXTENT HE WISHES TO DO SO.

    16. Attorneys' Fees. The Company agrees to reimburse Executive for
attorneys' fees incurred by him in the review of this Agreement, up to a maximum
reimbursed amount of seven thousand five hundred dollars ($7,500).

    17. General Provisions

    (a) This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executors, administrators, except that Executive may not assign any of
his or her duties hereunder and Executive may not assign any of his or her
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

    (b) This Agreement, together with its exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Parties with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises or representations. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Washington, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

7

--------------------------------------------------------------------------------

    (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be modified so as to be
rendered valid and enforceable in a manner consistent with the intent of the
Parties insofar as possible.

    (d) A failure of Executive or the Company to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

    (e) In any lawsuit arising out of or relating to this Agreement or
Executive's employment, including without limitation arising from any alleged
tort or statutory violation, the prevailing party shall recover its reasonable
costs and attorneys' fees, including on appeal.

    (f)  From and after the Effective Date, this Agreement shall supersede any
other employment, severance, change of control or other agreement, whether oral
or written, between the Parties with respect to the subject matter hereof.

    (g) This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

    IN WITNESS WHEREOF, the Parties have executed this Agreement effected as of
the day and year first above written.

          /s/ EUGENE EIDENBERG   

--------------------------------------------------------------------------------

Eugene Eidenberg               INTERNAP NETWORK SERVICES CORPORATION            
  By:   /s/ MICHAEL VENT   

--------------------------------------------------------------------------------

Michael Vent
Chief Operating Officer    

Exhibit A—Disclosure of Prior Inventions
Exhibit B—Limited Exclusion Notification
Exhibit C—Indemnification Agreement

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
